Title: From Abigail Smith Adams to William Smith Shaw, 23 January 1811
From: Adams, Abigail Smith
To: Shaw, William Smith



my dear William
Quincy Janry 23. 1811

I desired Louissa to call and See you, and to tell you that I would Send for you to Quincy if you was able to come out. She writes me that your buisness is such that you think you cannot come. a Sick Man Should lay asside all buisness if possible. you had better do so for Louissa Says you was too Sick to remove at present but as Soon as your dr will permit you to come, I have a chamber and fire at your Service and a Number of Nurses who will attend you, and one who knows from sad experience how to Sympathize with you. Mrs Dexter too will be ready to do you any Service—I fear you cannot be So well accommodated at a Boarding house. I wish I was near you. Mr J Adams is confined with the Same Complaint—
I am dear William your affectionate
Aunt Abigail Adams